Exhibit 10.1
FIFTH AMENDMENT TO
FINANCING AGREEMENT
THIS FIFTH AMENDMENT TO FINANCING AGREEMENT (this “Amendment”), dated as of this
9th day of February, 2010, is made by and among:
CROWN CRAFTS, INC., a Delaware corporation (“CCI”);
CHURCHILL WEAVERS, INC., a Kentucky corporation (“Weavers”);
HAMCO, INC., a Louisiana corporation (“Hamco”);
CROWN CRAFTS INFANT PRODUCTS, INC., a Delaware corporation (“CCIP”; together
with CCI, Weavers and Hamco, the “Companies” and each a “Company”); and
THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York corporation (“CIT”),
to the Financing Agreement, dated July 11, 2006 (as amended, modified, restated
or supplemented from time to time, the “Financing Agreement”), among CIT and the
Companies. All capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Financing Agreement.
RECITALS
A. Pursuant to the Financing Agreement, CIT has agreed to make loans and extend
credit to the Companies in the amounts, upon the terms and subject to the
conditions contained therein.
B. The Companies have requested that CIT amend the Financing Agreement to permit
the payment by CCI of cash dividends on its common stock.
C. CIT has agreed to such request, subject to the terms and conditions contained
herein, and to accomplish the foregoing, the Companies and CIT desire to enter
into this Amendment.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Companies and CIT hereby agree as follows:

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
AMENDMENT TO FINANCING AGREEMENT
The defined term “Permitted Distributions” in Section 1.1 of the Financing
Agreement is amended in its entirety to read as follows:
“Permitted Distributions shall mean:
(a) dividends from a wholly-owned subsidiary of a Company to such Company;
(b) dividends payable solely in stock or other equity interests of the
Companies; and
(c) provided no Default or Event of Default exists at the time of the proposed
payment thereof, cash dividends on CCI’s common stock not to exceed the sum of
$500,000 in the aggregate.”
ARTICLE II
REPRESENTATIONS AND WARRANTIES
The Companies hereby represent and warrant to CIT that:
2.1 Compliance With the Financing Agreement. As of the execution of this
Amendment, each Company is in compliance with all of the terms and provisions
set forth in the Financing Agreement and the other Loan Documents to be observed
or performed by such Company.
2.2 Representations in Financing Agreement. The representations and warranties
of each Company set forth in the Financing Agreement and the other Loan
Documents are true and correct in all material respects except to the extent
that such representations and warranties relate solely to or are specifically
expressed as of a particular date or period which is past or expired as of the
date hereof.
2.3 No Event of Default. No Default or Event of Default exists.

 

2



--------------------------------------------------------------------------------



 



ARTICLE III
GENERAL
3.1 Loan Documents. The Financing Agreement and the other Loan Documents are
amended to provide that any reference therein to the Financing Agreement shall
mean, unless otherwise specifically provided, the Financing Agreement as amended
hereby, and as further amended, restated, supplemented or modified from time to
time.
3.2 Full Force and Effect. As expressly amended hereby, the Financing Agreement
and the other Loan Documents shall continue in full force and effect in
accordance with the provisions thereof. As used in the Financing Agreement and
the other Loan Documents, “hereinafter,” “hereto,” “hereof,” or words of similar
import, shall, unless the context otherwise requires, mean the Financing
Agreement or the other Loan Documents, as the case may be, as amended by this
Amendment.
3.3 Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York.
3.4 Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument.
3.5 Further Assurances. The Companies shall execute and deliver to CIT such
documents, certificates and opinions as CIT may reasonably request to effect the
amendments contemplated by this Amendment.
3.6 Headings. The headings of this Amendment are for the purpose of reference
only and shall not effect the construction of this Amendment.
3.7 Expenses. The Companies shall reimburse CIT for CIT’s legal fees and
expenses (whether in-house or outside) incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment and all other
agreements and documents contemplated hereby.
3.8 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH COMPANY AND CIT WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AMENDMENT, THE FINANCING AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO.
[signatures appear on the following pages]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers to be effective on the day and
year first above written.

            CCI:

CROWN CRAFTS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        WEAVERS:

CHURCHILL WEAVERS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        HAMCO:

HAMCO, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO        CCIP:

CROWN CRAFTS INFANT PRODUCTS, INC.
      By:   /s/ Olivia Elliott         Olivia Elliott        CFO     

[signatures continue on the following page]

 

 



--------------------------------------------------------------------------------



 



            CIT:

THE CIT GROUP/COMMERCIAL SERVICES, INC.
      By:   /s/ Vernon Wells         Vernon Wells        Vice President     

 

 